Citation Nr: 1706233	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for genital herpes.

2.  Entitlement to a rating in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent thereafter, for lichen simplex chronicus pruritus scrotic (skin disability of the scrotum).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1955 to February 1959, and in the U.S. Navy from September 1959 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2012 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge in October 2014, but he did not appear.  Neither the Veteran nor his representative have requested that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.

In May 2015, the Board denied the Veteran's claim for an increased rating for his skin disability of the scrotum, and it remanded the issue of entitlement to service connection for genital herpes for further development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision, and remanded the appeal for further development consistent with the JMR.

In July 2016, the Board remanded the Veteran's claim for further development; the claims have now returned for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the Introduction, in July 2016, the Board remanded the Veteran's claims for further development.  Specifically, there appeared to outstanding private treatment records from the Veteran's private dermatologist, Dr. Tri M. Nguyen, that were potentially pertinent to his claims.  The Board instructed the AOJ to request that the Veteran provide all dates of treatment from Dr. Nguyen, as well as all appropriate release of information forms, to allow the AOJ to obtain these outstanding records.  The Board then instructed the AOJ to readjudicate his claims and send him and his representative an appropriate statement of the case.

In July 2016, the AOJ sent a letter to the Veteran requesting the necessary information and forms.  There is no indication that the Veteran responded.  The AOJ then issued a supplemental statement of the case in November 2016.

The Board finds that further remand is necessary because it is unclear as to whether the Veteran received either the July 2016 letter or the November 2016 supplemental statement of the case.  Specifically, the July 2016 letter and the November 2016 letters were addressed differently.  While both contained the same street address, the July 2016 letter was addressed to the zip code "76104," and the November 2016 supplemental statement of the case was addressed to the zip code "76014."  The Board notes that prior correspondences were addressed to the zip code "76104;" however, a January VA Form 21-22, Appointment of Veterans Service Organization, lists the Veteran's zip code as "76014."

To ensure due process, the Board will once again remand the Veteran's claims.  With the assistance of the Veteran's representative, the AOJ should confirm his proper address.  Thereafter, the AOJ should once again request that he complete the appropriate release of information forms and obtain any identified outstanding private treatment records.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran's representative, the AOJ should confirm the Veteran's correct address.

2.  Thereafter, the AOJ should send a letter to the Veteran requesting all dates of treatment by Dr. Tri M. Nguyen, and that he submit all appropriate release of information forms in order to request all outstanding treatment records from Dr. Nguyen.  All efforts to obtain the outstanding records must be clearly documented in the claims file.

3.  Thereafter, and after any further necessary development, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


